Citation Nr: 1040592	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-28 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine disability 
characterized as cervical sprain with ruptured discs at C3-4 and 
C4-5, status post cervical fusions (hereinafter "cervical spine 
disability").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 
1977.  He also had service with the Tennessee Army National 
Guard, to include a period of active duty for training (ACDUTRA) 
in July 1981, which he attributes as the cause of his current 
cervical disorder.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on appeal.

The matter was previously before the Board in September 2009, 
wherein the claim was denied.  The Veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2010, the Court vacated the September 2009 
Board Decision pursuant to Joint Motion for Remand (Joint Motion) 
dated the same.  The appeal has been returned to the Board for 
disposition in accordance with the instructions set forth in the 
Joint Motion.

The Veteran presented testimony before the Board in May 2009.  
The transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Pursuant to Joint Motion, this matter is remanded for further 
development and adjudication.  Accordingly, appellate 
consideration will be deferred and this case remanded for action 
as described below.

The Veteran maintains that he is entitled to service connection 
for a cervical spine disability.  Specifically, he asserts that a 
pre-existing neck injury was aggravated during a period of active 
duty for training (ACDUTRA) in July 1981 when he was thrown 
against an open hatch after the vehicle he was riding in came to 
a stop.  The Veteran has alleged that he had a doctor's letter 
precluding him from participating in his Reserve obligation, but 
that his supervisor ordered him to ACDUTRA regardless.     

This matter must first be remanded in order to obtain any 
outstanding records of treatment for a 1981 civilian job injury.  
38 C.F.R. § 3.159(c)(1).  Next, attempts must be made to obtain 
the Veteran's complete personnel record (201 file).  38 C.F.R. 
§ 3.159(c)(2).  The Board notes that while there has been a 
formal finding on the unavailability of the Veteran's service 
treatment records, it is not clear whether all efforts have been 
exhausted with regard to the Veteran's service personnel record.  
Such must be completed upon remand.  Id. 

Finally, a remand is necessary to afford the Veteran a VA 
examination in connection with his claim.  38 U.S.C.A. 
§ 5103A(d).  The applicable law requires VA to deem an 
examination necessary to adjudicate a claim for service 
connection when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; the information or evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims reviewed 
the criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).   The three salient benchmarks are: competent evidence 
of a current disability or recurrent symptoms; establishment of 
an in- service event, injury, or disease; and, indication that 
the current disability may be associated with service or with 
another service-connected disability.  McClendon at 81.  

The RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim. 38 C.F.R. 
§ 3.159(c).  The Court cautioned in McClendon that an "absence of 
actual evidence is not substantive 'negative evidence.'"  It 
further noted that an indication that a current disability "may" 
be associated with service is a low threshold.

As noted above, the Veteran maintains that his pre-existing neck 
injury was aggravated during a period of ACDUTRA.  The Veteran's 
service treatment records show that the Veteran had a civilian 
neck and shoulder injury in 1981 and was under a doctor's care.  
In July 1981, the Veteran was thrown against the open hatch of a 
vehicle during a period of ACDUTRA.  The Veteran was treated for 
cervical sprain.  Light duty was recommended and the Veteran was 
to follow up with his civilian physician.     

Post-service, the Veteran was diagnosed with a herniated nucleus 
pulposus of C4-5 in 1989.  Apparently, he underwent a cervical 
fusion in 1989 and 1994.  Recent magnetic resonance imaging (MRI) 
taken in 2008 revealed disc bulging with osteophytes, canal 
stenosis, and neural foraminal narrowing.

The Veteran testified in May 2009 that he has continued to have 
problems with his cervical spine since the July 1981 ACDUTRA 
injury. 

In light of the Veteran's continued complaints, as well as the 
current findings noted above, and some question as to whether the 
claimed disability is related to the Veteran's military service, 
a Remand for additional VA examination is necessary.  38 U.S.C.A. 
§ 5103A; McClendon, supra.   

As the matter is being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides the 
Veteran with notice that meets all due process requirements, 
including those addressed by recent cases from the Court.  



Accordingly, the claim is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied with 
and satisfied. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

2.  The RO should obtain any outstanding 
treatment records not on file pertaining to 
treatment of the Veteran for the claimed 
cervical spine disability.  Specifically, 
after securing the necessary consent, the 
RO should obtain records of treatment for 
the 1981 civilian neck injury.  All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.  Any negative search result should 
be noted in the record and communicated to 
the Veteran.

3.  The RO should obtain the Veteran's 
complete service personnel record (201 
file) from the appropriate record 
depository.  All requests for records and 
their responses should be clearly 
delineated in the claims folder.  

4.  Once the development above has been 
completed, the Veteran should be afforded 
the appropriate VA examination.  The claims 
folder should be provided to and reviewed 
by each examiner in conjunction with the 
examination.  

The examiner should review the relevant 
evidence in the claims file in conjunction 
with the examination, to include the 
service and post-service treatment records 
and diagnostic studies.  All indicated 
tests and studies should be performed, and 
all clinical findings should be reported in 
detail.  

The examiner should offer an opinion as to 
whether the cervical spine disability is  
at least as likely as not (50 percent 
probability or greater) related to the 
Veteran's period of service on any basis, 
to include whether it was aggravated by the 
July 1981 accident beyond the normal 
progression of the disease.   The examiner 
must provide complete rationale for all 
conclusions reached.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case.  They should be 
afforded an appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


